Appeal of PAUL BROWN.Brown v. CommissionerDocket No. 252.United States Board of Tax Appeals1 B.T.A. 201; 1924 BTA LEXIS 215; December 18, 1924, decided Submitted December 3, 1924.  *215  Mr. Paul Brown, the taxpayer, in pro. per.  W. Frank Gibbs, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *201  Before IVINS, KORNER, and MARQUETTE.  FINDINGS OF FACT.  The taxpayer's income tax return for 1920 shows that in that year he was a married man with four children.  In computing his tax *202  he took credit for a personal exemption of $3,300.  The Commissioner reduced this credit to $2,800, and accordingly found a deficiency in tax of $20, as set forth in his deficiency letter mailed August 18, 1924.  The taxpayer appealed from this determination by a petition filed October 13, 1924.  DECISION.  The determination of the Commissioner is approved.  (Revenue Act of 1918; section 216(c)(d).)